Citation Nr: 0944092	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-36 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
left eye visual acuity deficit, with history of traumatic 
choroidal scar across the macula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active service from February 1977 to February 
1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
denied the Veteran's claim for an increased rating for his 
left eye disability.

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Regrettably, the Board must remand the claim for further 
development and consideration.  Although the Board sincerely 
regrets this additional delay, it is necessary to ensure 
there is a complete record upon which to decide this claim so 
the Veteran is afforded every possible consideration.

The Veteran has been service connected since February 1980 
for left eye visual acuity deficit, with history of traumatic 
choroidal scar across the macula. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 
69 (1995).  Although the Veteran in this case has already 
undergone a VA examination with respect to his increased 
rating claim, the Board finds, for the reasons discussed 
below, that further development, including an additional 
examination, is warranted in order to fully and fairly assess 
the merits of his claim.

The Veteran was previously afforded a VA eye examination in 
October 2005 in which a Goldmann Perimeter Chart was provided 
as to each eye.  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
Veteran's examination is not unduly remote, in an October 
2009 statement, the Veteran's representative indicated that 
the Veteran's service-connected left eye disability had 
worsened since the date of the last examination and continued 
to worsen.  Additionally, private medical records submitted 
in August 2008 suggest that the Veteran's left eye has 
worsened.  Because there may have been a significant change 
in the Veteran's disability, the Board finds that a new 
examination is in order.

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  The Veteran should be afforded a 
new VA eye examination.  The claims 
file and a copy of this remand should 
be made available to and be reviewed by 
the examiner in connection with the 
examination, and its receipt and review 
should be acknowledged by the examiner 
in the VA examination report.  Any and 
all studies deemed necessary, to 
include field of vision according to 
Goldmann Perimeter testing, should be 
performed.  The examiner is requested 
to include the total field of vision 
for both the right and left eyes, and 
to specifically comment on the extent, 
if any, of any area of loss or 
impairment of vision in either eye.  
See 38 C.F.R. § 4.76a (2009).  The 
examiner should also specifically 
comment on whether field of vision 
studies reflect that visual concentric 
contraction in each eye is demonstrated 
to 5 degrees, to 15 but not to 5 
degrees, to 30 but not to 15 degrees, 
to 45 but not to 30 degrees, or to 60 
but not to 45 degrees.  A complete 
rationale for all opinions expressed 
should be provided.

2.  Then readjudicate the Veteran's 
claim in light of the additional 
evidence.  If the claim is not granted 
to his satisfaction, send the Veteran 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the claim.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO via the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


